Citation Nr: 0030532	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-14 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a right ankle 
condition.

2. Entitlement to service connection for a neck and bilateral 
shoulder condition.

3. Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
low back condition, secondary to service-connected left 
hip condition.

4. Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
right hip condition, secondary to service-connected left 
hip condition.

5. Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
bilateral knee condition, secondary to service-connected 
left hip condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied the veteran's claim of 
entitlement to service connection for a right ankle 
condition, and a disability of the neck and shoulders, and 
found that new and material evidence had not been submitted 
sufficient to reopen his claims for a low back condition, a 
right hip condition, and a bilateral knee condition.  A 
notice of disagreement was received in April 1999.  A 
statement of the case was issued in May 1999.  A substantive 
appeal was received from the veteran in May 1999. 


FINDINGS OF FACT

1. The RO, in a decision dated March 1994, denied the 
veteran's claim of entitlement to service connection for a 
low back condition, a right hip condition, and a bilateral 
knee condition.  This was a final disallowance of this 
claim.

2. Evidence received since the March 1994 decision is so 
significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
claim of service connection for a low back condition, a 
right hip condition, and a bilateral knee condition.


CONCLUSIONS OF LAW

1. A March 1994 RO decision which denied service connection 
for a low back condition, a right hip condition, and a 
bilateral knee condition is a final decision.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2000).

2. Evidence submitted in support of the veteran's attempt to 
reopen his claims of entitlement to service connection for 
a low back condition, a right hip condition, and a 
bilateral knee condition is new and material, and these 
claims are reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §  3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 1994 decision, the RO denied the veteran's claims 
of entitlement to service connection for a low back 
condition, a right hip condition, and a bilateral knee 
condition.  This decision was based on the veteran's service 
medical records, which showed no complaint of, or treatment 
for, injury to the right hip, left knee, or right knee 
condition while in service, and because although service 
medical records showed low back pain, the RO found that there 
were no objective clinical findings and/or test results to 
support a diagnosis.

As a timely appeal of these adverse actions was not 
submitted, the Board concludes that they are final based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  However, the 
law and regulations provide that if new and material evidence 
has been presented or secured with respect to a claim which 
has been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. 
§ 3.156(a) (2000).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2000).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the RO decision dated March 1994.

The new evidence submitted includes statements from other 
veterans who served with the veteran, reports of VA 
outpatient treatment records and examinations, and private 
medical records.  Of particular note is the opinion submitted 
by Wiley A. Greene, DC, FASA, dated August 1998.  This 
chiropractor indicates that the veteran's complaints of 
extensive pain and stiffness of the low back, left knee, 
right knee, and right hip conditions are related to, and have 
been worsened by, his left hip condition.

The Board finds that new and material evidence has been 
presented sufficient to reopen the claims of entitlement to 
service connection for a low back condition, a right hip 
condition, and a bilateral knee condition.  In particular, 
the statement from the veteran's chiropractor is considered 
significant and credible.  Justus.  Therefore, these claims 
are reopened.


ORDER

The veteran's claim for entitlement to service connection for 
a low back disability is reopened.

The veteran's claim for entitlement to service connection for 
a right hip disability is reopened.

The veteran's claim for entitlement to service connection for 
a bilateral knee disability is reopened.


REMAND

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service, or by evidence that a presumptive period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (1999).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 8 Vet. App. 374 (1995).

The Board points out that on November 9, 2000, the President 
signed H.R. 4864, the "Veterans Claims Assistance Act of 
2000."  The purpose of this bill is to reverse the decision 
of the U.S. Court of Appeals for Veterans Claims in Morton v. 
West, which held that the Secretary had no authority to 
provide assistance to a claimant whose claim was not "well 
grounded."  

The bill also establishes a number of procedural requirements 
for VA in dealing with claims for benefits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

I. Service connection for a low back, bilateral knee, and 
right hip condition, secondary to a left hip condition.

The veteran and his representative contend that service 
connection is warranted for a low back, bilateral knee, and 
right hip condition, secondary to a left hip condition.

As noted above, the opinion submitted by Wiley A. Greene, DC, 
FASA, dated August 1998, indicates that the veteran's 
complaints of extensive pain and stiffness of the low back, 
left knee, right knee, and right hip conditions are related 
to, and have been worsened by, his left hip condition.

The Board notes that the report of the VA examination dated 
March 1999 indicates that, according to the examiner, it 
would be pure speculation on his part to say all of the 
veteran's problems were caused and due to the veteran's left 
hip disability.  The examiner indicated that it would not be 
possible for him to state with any certainty that the claimed 
conditions were caused by the service connected left hip 
disability, due to the confusing history and uncertainty of 
the original injuries.

Also of record is a letter from Richard Wilson, Jr. M.D., 
dated July 1999.  In that letter, the doctor indicates that 
the veteran's left sided back pain, right hip, and leg pains 
were all related.  He indicates that the increased symptoms 
on the right could be directly related to the veteran's 
overall reliance on the right side due to his inability to 
comfortably bear weight across his left lower extremity.  The 
examiner further indicated that the veteran's pain was coming 
from his sacroiliac arthritis.

Due to the somewhat inconsistent opinions of these medical 
professionals, the Board is of the opinion that another VA 
examination should be undertaken, with regard to these 
disabilities, in the hopes of getting a more conclusive 
opinion as to the etiology of the veteran's disabilities.


II. Service connection for a right ankle, neck, and 
bilateral shoulder conditions.

The veteran and his representative claim that service 
connection is warranted for a right ankle condition secondary 
to a service connected left hip condition, and for a neck and 
bilateral shoulder condition.  The Board notes that on VA 
examination in March 1999, the veteran reported that he 
fractured his right ankle during a parachute jump in 1960. 

In a letter written by the veteran and received by the RO 
from his representative in April 1999, the veteran indicates 
that he is giving his permission to the RO to get his X-rays 
from Salem VA hospital and his records from Salem VA hospital 
and McQuire VA hospital in Richmond if needed.  It is unclear 
as to whether the veteran is referring to past treatment 
which is already of record, or treatment that is not of 
record.  A letter was sent to the veteran requesting the 
dates of his treatment at these facilities, but the veteran 
failed to respond to this letter.  The Board notes that there 
is no letter of record from the RO to these facilities, 
requesting the veteran's records.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA records 
are constructively in the possession of VA adjudicators.  
Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Further, the Board notes that opinions from Wiley A. Greene, 
DC, FASA and Richard Wilson, Jr. M.D are of record, 
indicating that they had been treating the veteran.  However, 
there are no other medical records from these examiners on 
file.  

In light of the veteran's letter, and lack of medical reports 
on file from Dr. Greene and Dr. Wilson, and mindful of the 
duty to assist the veteran, the Board is of the opinion that 
adjudication of these issues should not be undertaken until 
it is certain that all relevant medical records of the 
veteran are on file.

As such, this case is REMANDED for the following development:

1.  The RO should once again contact the 
veteran and attempt to obtain the dates 
he has been treated for his claimed 
disabilities at the Salem and Richmond VA 
medical centers.  The RO should contact 
these facilities and obtain all relevant 
treatment records of the veteran from 
these facilities.  The RO should also ask 
the veteran to identify and provide, if 
possible, any other records regarding any 
evidence of current or past treatment for 
his claimed disabilities that has not 
already been made part of the record, 
including treatment records from Wiley A. 
Greene, DC, FASA and Richard Wilson, Jr. 
M.D., and any additional service medical 
records.  The RO should assist him in 
obtaining such evidence.  The veteran 
should be given the requisite opportunity 
to respond to the RO's communications, 
and any additional evidence received 
should be associated with the claims 
folder.

2.  The RO then should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and likely 
etiology of his alleged disabilities.  
All indicated tests and studies should be 
performed as warranted.  The claims file 
must be made available to the examiner 
prior to the examination, and must be 
reviewed by the examiner.  The examiner 
should offer an opinion as to the 
likelihood that the veteran's low back, 
right hip, bilateral knee, right ankle 
and bilateral shoulder disabilities are 
either due to disease or injury incurred 
in or aggravate by active service, or 
proximately due to or the result of the 
veteran's service connected left hip 
disability (to include whether any of the 
specified disabilities have been 
aggravated by the service connected left 
hip disability).  Specific reasons should 
be given for these opinions.  If the 
examiner's opinions are different from 
the opinions of record from Dr. Wilson, 
Dr. Green, or the VA examiner of March 
1999, the reasons for these differing 
opinions should be noted.

3.  The RO should consider the recently 
enacted legislation, and undertake any 
further development deemed appropriate, 
with respect to all claims in appellate 
status.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (to be codified at 38 
U.S.C.A. §§ 5100-5107).

4.  Thereafter, the RO should re-
adjudicate these claims on the merits.  
If any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and a citation and discussion of 
the applicable laws and regulations, and 
be given the requisite opportunity to 
respond prior to return of the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. J. ALIBRANDO 
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 


- 9 -



- 2 -


